DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of prior U.S. Patent No. 10,395,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of U.S. Patent differs since it further recites additional claim limitations.
Claim 1 of the current application and claim 1 of the U.S. Patent recite:
Current Application 
U.S. Patent No.  10,395,246
1.   A method of verifying identity information using a social networking application performed at a computer server having one or more processors and memory storing programs executed by the one or more processors, the method comprising:

     receiving, by the computer server via the social networking application, an identity verification request from a vending machine to verify an identity of a mobile terminal, 

wherein the vending machine is associated with a first account of the social networking application and 

the identity verification request includes information of a verification code that is randomly generated by the vending machine for confirmation by a user of the mobile terminal adjacent to the vending machine;







     forwarding, by the computer server via the social networking application, the information of the verification code to the mobile phone associated with a second account of the social networking application;

     receiving, by the computer server via the social networking application, a response from the mobile terminal, wherein the response is generated by the mobile phone based on an input of the user and in accordance with the verification code; and

     after verification of the response from the mobile terminal using the verification code, establishing, by the computer server, a relationship between the first account and the second account such that the mobile terminal can interact with the vending machine through the social networking application.
1.   A method of verifying identity information using a social networking application performed at a computer server having one or more processors and memory storing programs executed by the one or more processors, the method comprising: 

     receiving, by the computer server, an account registering event from a mobile phone, wherein: the account registering event is generated in response to the mobile phone scanning a 2D bar code displayed on a vending machine; and the account registering event includes a first account of the social networking application associated with the vending machine and a second account of the social networking application associated with the mobile phone; 

     in response to the account registering event, receiving, by the computer server, an identity verification request from the vending machine to verify an identity of the mobile phone, wherein the identity verification request includes information of a verification code that is randomly generated by the vending machine for confirmation by a user of the mobile phone; 

     after receiving the identity verification request from the vending machine: extracting, by the computer server, the verification code from the identity verification request in a form of a set of alphanumerical characters; generating, by the computer server, an audio stream using the set of alphanumerical characters; and forwarding, by the computer server, the information of the verification code including the audio stream to the mobile phone, wherein the mobile phone is configured to play the audio stream; 

     receiving, by the computer server, a response from the mobile phone, wherein the response is generated by the mobile phone based on an input of the user and in accordance with the verification code; 

     sending, by the computer server, the response from the mobile phone to the vending machine for verification at the vending machine, wherein the vending machine is configured to perform the verification of the response by: configuring the vending machine to extract a code from the response; comparing the extracted code with the verification code; and generating a verification result based on the comparison; 

     receiving, by the computer server, the verification result from the vending machine; and 

     after verification of the response from the mobile phone using the verification code, establishing, by the computer server, a relationship between the first account and the second account such that the mobile phone can interact with the vending machine through the social networking application.


Claims 9 and 17 of the current application recite similar limitations to claim 1, and so also slightly differ from claims 6 and 11 of the U.S. Patent. Claims 1, 6 and 11 of U.S. Patent differ since it further recites additional claim limitations. However, it would have been obvious to a person of ordinary skill in the art to modify claims 1, 6 and 11 of the U.S. Patent by removing the limitations directed to the search logic and search criteria resulting generally in the claims of the present application since the claims of the present application and the claims of the U.S. Patent actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Regarding the dependent claims for the current application:
Claims 2, 3, 10, 11, 18 and 19 of the current application are anticipated by claims 1, 9 and 17 of the U.S. Patent.
Claims 4, 12 and 20 of the current application are anticipated by claims 2 and 7 of the U.S. Patent.
Claims 5 and 13 of the current application are anticipated by claims 3 and 8 of the U.S. Patent.
Claims 7 and 15 of the current application are anticipated by claims 4 and 9 of the U.S. Patent.
Claims 8 and 16 of the current application are anticipated by claims 5 and 10 of the U.S. Patent.
Claims 6 and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 3 and 8 of U.S. Patent No. 10,395,246 in view of Carlson (U.S. 2014/0143137). 
Regarding claim 6 and 14 of the current application, claims 3 and 8 of the U.S. Patent describe the moment the service code is sent to the vending machine (“receiving a service request from the vending machine, the service request including information of a service code and the first account and the second account; and sending a service instruction to the vending machine in accordance with the confirmation response.”). The claims of the U.S. Patent do not recite determining an amount of fee charge associated with the service code; and deducting the amount of fee charge from a bank account associated with the second account. 
However, Carlson does teach determining an amount of fee charge and managing the fee charge in the bank system (“The vending machine controller 640 may process the transaction as any other typical transaction that it receives through the vending machine 630. For example, the vending machine controller 640 may generate an authorization request message that may be sent to a payment network 170 including an acquirer, payment processing network, and issuer associated using the account information that is passed to the vending machine controller 640.” See Carlson in [0154]). 
Although the U.S. Patent fully discloses the subject matter in the claims of the instant application, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the claims of the U.S. Patent to “determine an amount of fee charge and manage the fee charge in a bank system”, as taught by Carlson, to secure the customer’s information and secure the transaction with the untrusted vending machine. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories. Claims 1-8 are reciting a process of verifying identity information using a social networking application. Claims 9-16 are reciting the process executed within a computer system comprising one or more processors performing operations of one or more programs stored in a memory coupled to the processors. Claims 17-20 are reciting the process executed by a computer system from instructions stored in a non-transitory computer readable medium.
Therefore, the result of Step 1 is the claims have been found to be directed to one of the four statutory categories, which is concluded to be a Process. 
In Step 2A(1), the claims were found to recite an abstract idea. Claims 1, 9 and 17 recite:
verifying identity information using a social networking application performed at a computer server
receiving, by the computer server via the social networking application, an identity verification request from a vending machine to verify an identity of a mobile terminal, wherein the vending machine is associated with a first account of the social networking application and the identity verification request includes information of a verification code that is randomly generated by the vending machine for confirmation by a user of the mobile terminal adjacent to the vending machine; 
forwarding, by the computer server via the social networking application, the information of the verification code to the mobile phone associated with a second account of the social networking application; 
receiving, by the computer server via the social networking application, a response from the mobile terminal, wherein the response is generated by the mobile phone based on an input of the user and in accordance with the verification code; and
after verification of the response from the mobile terminal using the verification code, establishing, by the computer server, a relationship between the first account and the second account such that the mobile terminal can interact with the vending machine through the social networking application. 
The emphasized limitations describe a process of managing the identity verification of a user with a merchant to allow performing a transaction. Interpreting the vending machine as a person providing a service and the mobile phone of the user as a customer, the computer server is recited to receive and send messages between the people to conclude the connection between the people and allow the transaction to take place. The managion of an authentication between people can be conceptualized as Settlement Managion, an abstract idea that is a certain method of organizing human activity. 
The dependent claims further support the abstract idea. 
Claims 2, 10 and 18 recite after receiving the identity verification request from the vending machine: extracting the verification code from the identity verification request in the form of a set of alphanumerical characters; generating an audio stream using the set of alphanumerical characters; and forwarding the audio stream to the mobile terminal via the social networking application, wherein the mobile terminal is configured to play the audio stream.
Claims 3, 11 and 19 recite wherein verification of the response from the mobile terminal using the verification code further includes: sending the response to the vending machine via the social networking application, wherein the vending machine is configured to extract a code from the response and compare the extracted code with the verification code; and receiving a verification result from the vending machine.
Claims 4, 12 and 20 recite before receiving the identity verification request from the vending machine: receiving an authorization request from the vending machine, the authorization request including information of the first account of the social networking application; after approval of the authorization request: defining a data structure for hosting relationships between the first account and other accounts of the social networking application; and designating an application programming interface for the vending machine to transmit the identity verification request.
Claims 5 and 13 recite wherein establishing a relationship between the first account and the second account further includes generating an entry in the data structure, the entry including information of the first account and the second account, the method further comprising: receiving a service request from the mobile terminal, the service request including information of a service code and the first account and the second account; querying the data structure for an entry corresponding to the service request; and after identifying the entry corresponding to the service request, sending the service code to the vending machine, wherein the vending machine is configured to perform a service in accordance with the service code.
Claims 6 and 14 recite before sending the service code to the vending machine: determining an amount of fee charge associated with the service code; and deducting the amount of fee charge from a bank account associated with the second account.
Claims 7 and 15 recite wherein establishing a relationship between the first account and the second account further includes generating an entry in the data structure, the entry including information of the first account and the second account, the method further comprising: receiving a service request from the vending machine, the service request including information of a service code and the first account and the second account; querying the data structure for an entry corresponding to the service request; after identifying the entry corresponding to the service request, sending a confirmation request to the mobile terminal; receiving a confirmation response from the mobile terminal; and sending a service instruction to the vending machine in accordance with the confirmation response.
Claims 8 and 16 recite receiving a service completion message from the vending machine; and forwarding the service completion message to the mobile terminal.
The emphasized limitations of the dependent claims further support the concept of managing authentication to perform a transaction, and further managing the transaction between the merchant and the customer. 
Therefore, the result of Step 2A(1) is the claims are shown to recite an abstract idea.
In Step 2A(2), the claims that recite the abstract idea do not integrate the abstract idea into a practical application. The non-emphasized limitations of claims 1, 9 and 17 describe the functions of a computer server managing the authorization of the mobile device user to interact with the vending machine. The claims recite the computer server receiving an identification verification request, forwarding the verification code to the mobile device, and receiving a response from the mobile device. The authorization is provided where both the vending machine and the mobile device user have provided appropriate responses, where a relationship is established. The computer server is recited to automate the interaction between the vending machine and the mobile device user. The vending machine is interpreted to automate the work of a merchant, and the mobile device is used by the customer to connect to the vending machine. Thus, the computer server is executing functions that are merely executing the abstract idea. 
The non-emphasized limitations of dependent claims 2-8, 10-16 and 18-20 attempt to generally link the use of the abstract idea to a particular technological environment or field of use. In point F, the claims state the computer server creates an audio stream of the verification code to send it to the mobile device, where conversion of data does not improve the function of forwarding the verification code and of receiving the response from the mobile device. In point G, the computer server is managing the verification of identification information. In point H, the computer server is defining a structure to confirm account ownership and relationships from the social network, which is similar to managing the connections of the merchant and the customer. In points I, J and L, the computer server is managing the communication between the customer and the merchant during the transaction. In point K, the computer server is organizing the account information to further manage the transaction between the merchant and the customer. The use of the social network application is merely used as the medium of communication, but does not improve the functions of the computer server of verifying the first and second account, such as an application of a bank, and managing the communication of the transaction. The claims are described to fail to recite the abstract idea into a practical application where the abstract idea is merely executed by the computer server. 
Therefore, the result of Step 2A(2) is the claims are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are directed to the functions of a computer server managing the transaction between a vending machine and a customer. The vending machine is interpreted as an automated vendor or merchant. The computer server is recited sending and receiving messages between the merchant and the customer for verification, and managing the information of the transaction between the merchant and the customer. While the additional elements limit the abstract idea to a specific field, there is no improvement to the functioning of the customer server, nor is there an improvement to another technology or technical field. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination, the steps do not add any meaningful limits on practicing the abstract idea more than the elements analyzed individually and thus do not add significantly more to the claimed invention. 
Therefore, the result of Step 2B is the claims do not recite significantly more. The Subject Matter Eligibility Test concludes the claims are patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2014/0143137, hereinafter “Carlson”), in view of Liu (US 8,589,266 B2, hereinafter “Liu”).
Regarding Claims 1, 9 and 17, Carlson teaches 
verifying identity information using [an] application performed at a computer server (“The method further comprises extracting the pairing identifier from the pairing request, searching a pairing identifier database for a matching pairing identifier, determining an untrusted device controller associated with the matching pairing identifier, and sending the pairing request to the untrusted device controller. …the trusted device is indirectly paired to the untrusted device and the trusted device is configured to complete a transaction with the untrusted device without communicating transaction information to the untrusted device.” See Carlson in Abstract)
receiving, by the computer server via the […] application, an identity verification request from a [untrusted device] to verify an identity of a mobile terminal, wherein the [untrusted device] is associated with a first account of the […] application and the identity verification request includes information of a verification code that is randomly generated by the [untrusted device] for confirmation by a user of the mobile terminal adjacent to the [untrusted device]; (where Carlson does teach a vending machine as one of many untrusted devices: “In step 301, the user approaches an untrusted device 130 and selects an option on the untrusted device 130 for "secure entry" or an "indirect pairing" transaction.” See Carlson in [0088]; “In step 302, the untrusted device 130 informs the untrusted device controller 140 that secure entry has been requested ...where a user selects a particular trusted intermediary computer 150 in which they wish to use for the indirect pairing transaction, the pairing identifier request may provide a trusted intermediary identifier for the selected trusted intermediary computer 150.” See Carlson in [0089]; In step 306, the untrusted device controller 140 generates and sends a pairing identifier notification message including the pairing identifier to the trusted intermediary computer.” See Carlson in [0096])
forwarding, by the computer server via the […] application, the information of the verification code to the mobile phone associated with a second account of the […] application; (“The pairing identifier may be any identifier that is sufficiently unique that a sufficient number of unique pairing identifiers can be generated at any given time. For example, the pairing identifier may be an alpha-numeric combination (e.g., "12AB"), a graphic or QR code that may be displayed by an untrusted device 130 and captured by a trusted device 120, or any other suitable information that may be unique to the transaction and may be easily perceived and entered by a trusted device 120.” See Carlson in [0091]; “In step 304, the untrusted device controller 140 sends a pairing identifier response including the pairing identifier to the untrusted device 130. The untrusted device 130 may receive the pairing identifier response and extract the received pairing identifier for display to the user... In step 305, the untrusted device 130 displays the received pairing identifier to the user." See Carlson in [0094]-[0095])
receiving, by the computer server via the […] application, a response from the mobile terminal, wherein the response is generated by the mobile phone based on an input of the user and in accordance with the verification code; ("In step 308, the user is presented with the pairing identifier displayed on the ATM and may activate their trusted device 120 to begin contact with the trusted intermediary computer 150 ...the trusted device 120 may be a consumer's mobile communication device with a trusted intermediary application installed on the mobile communication device such that the consumer can start the pairing process quickly and easily (e.g., by launching the application)." See Carlson in [0098]; "In step 312, assuming the user is authenticated, the user may provide the pairing identifier to the trusted device 120... In step 313, the trusted device 120 may generate and send a pairing request, including the pairing identifier, to the trusted intermediary computer. The pairing request message may include any suitable information to allow the trusted intermediary computer 150 to identify the untrusted device controller 140 and pairing identifier associated with the pairing request." See Carlson in [0102]-[0103])) and
after verification of the response from the mobile terminal using the verification code, establishing, by the computer server, a relationship between the first account and the second account such that the mobile terminal can interact with the vending machine through the […] application (“In step 317, if the pairing identifier is still active and has not been previously requested or met an expiration condition (e.g., a time limit since the pairing identifier was generated or was previously used by another pairing service), the untrusted device controller 140 may associate the pairing identifier with the trusted intermediary computer 150, the trusted device 120, and/or the user account, depending on the information provided in the pairing request.” See Carlson in [0107]; “In step 318, the untrusted device controller 140 may lock the pairing identifier from future use. The untrusted device controller 140 may lock the pairing identifier through any suitable method.” See Carlson in [0109]; “In step 323, the trusted device 120 may display the pairing confirmation for the user. Accordingly, in some embodiments, the user may receive two separate verifications that (1) the untrusted device 130 has been paired as displayed on the untrusted device 130 and (2) the trusted device 120 has been paired displayed on the trusted device 120.” See Carlson in [0115]).
Carlson substantially teaches the connection with a vending machine as the connection with an untrusted device to proceed with the transaction ("a user may be able to select a type of transaction (e.g., an ATM transaction, a vending transaction, a merchant transaction, etc.), a type of untrusted device 130 (e.g., ATM, gas dispenser, vending machine, etc.), or a name of a provider (e.g., Bank 1, Merchant A, Vending company X, etc.) in order to obtain preconfigured request templates associated with a particular untrusted device 130.” See Carlson in [0077]).
Carlson does not expressly teach the process executed by the computer server via the social networking application.  
However, Liu does teach 
a first device associated with a first account of a social network application ("a requester of funds 101 who utilizes an Internet application 112. In some example embodiments, this requestor of funds 101 may be a member of a social networking community." See Liu in Col 3 Ln 15-28; "this Internet application 112 may be executed and run on, for example, a cell phone 103, a computer system 104, a television 105, a Personal Digital Assistant (PDA) 106, or some other suitable device. Collectively these various devices 103-106 may be referenced herein as devices 102." See Liu in Col 3 Ln 34-39 and Fig 1)
a second device associated with a second account of a social network application ("Once this funds request and networking handle message 107 is received by the social networking application server 109, a funds request 113 is sent across the network 108 to, for example, a grantor of funds 114. In some example embodiments, the grantor of funds may be a member of a social networking community." See Liu in Col 4 Ln 4-9; "As with the Internet application 112, the Internet application 121 may be executed on, for example, a cell phone 103, a computer system 104, a television 105, a PDA 106, or some other suitable device. In some example embodiments, the grantor of funds 114 may generate and send a funds authorization data packet 115 utilizing the Internet application 121. This funds authorization data packet 115 may be sent across the network 108 to the social networking application server 109." See Liu in Col 4 Ln 19-27)
the second terminal can interact with the first terminal through the social networking application (following the process in Fig 1: "Once this funds authorization data packet 115 is received by the social networking application server 109, a funds transfer instruction with email IDs 116 may be sent across the network 108 to, for example, the payment processor application server 117." See Liu in 'EXAMPLE SYSTEM' starting at Col 3). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Carlson to "membership to a social network system", as taught by Liu, because it would provide secure communication means for online transactions when connecting with and completing a transaction with any untrusted device that is also connected online.
Regarding Claims 3, 11 and 19, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson, in view of Liu, further teaches 
sending the response to the vending machine via the social networking application, (based on their connection to the social network, see Liu in Col 4 Ln 19-27)
wherein the vending machine is configured to extract a code from the response and compare the extracted code with the verification code; (limitation interpreted to recite the intended use of the claimed invention, where the claimed invention recites the functions of the computer server, and not the vending machine: “In step 307, the trusted intermediary computer receives the pairing identifier notification, extracts the pairing identifier from the pairing identifier notification, and stores the pairing identifier in a pairing identifier database.” See Carlson in [0097]; “In step 314, the trusted intermediary computer 150 determines the untrusted device controller 140 associated with the pairing request. The trusted intermediary computer 150 may receive the pairing request, extract the pairing identifier from the pairing request, and search a pairing identifiers database 151 for a matching pairing identifier. Further, in some embodiments, the trusted intermediary computer 150 may verify the pairing identifier is active, valid, and/or unlocked by searching a pairing identifiers database 151 for status information associated with the pairing identifier. In some embodiments (not shown in FIG. 3) the trusted intermediary computer 150 may send a verification request to the determined untrusted device controller 140 to determine if the pairing identifier is still active, has not been requested by the trusted intermediary computer 150 or a different trusted intermediary (not shown) previously, or has not met an expiration condition. If the pairing identifier is associated with a triggered expiration condition or is otherwise locked or unavailable, the pairing identifier cannot be used by the untrusted device controller 140 and the pairing request may be declined. Further, if the trusted intermediary computer 150 receives additional information in the pairing request that may limit or further ensure the correct untrusted device controller 140 is being identified, the trusted intermediary computer 150 may use the second information to further match the received pairing identifier to an untrusted device controller 140 stored in the pairing identifiers database 151. For example, if two entries are found for the pairing identifier "12AB," the trusted intermediary computer 150 may select the matching pairing identifier entry that is associated with an untrusted device controller 140 that services transactions originating from a received city and state in the pairing request. This process may continue until the trusted intermediary computer 150 determines the best possible match or the exact match for the pairing request.” See Carlson in [0104])
receiving a verification result from the vending machine ("In step 320, the untrusted device controller 140 may generate and send a pairing response to the trusted intermediary computer 150 with a notice that the pairing identifier is valid and is now locked." See Carlson in [0111]).
Regarding Claims 4, 12 and 20, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson further teaches 
before receiving the identity verification request from the vending machine:
receiving an authorization request from the vending machine, the authorization request including information of the first account of the social networking application; ("In step 301, the user approaches an untrusted device 130 and selects an option on the untrusted device 130 for "secure entry" or an "indirect pairing" transaction." See Carlson in [0088]; "In step 302, the untrusted device 130 informs the untrusted device controller 140 that secure entry has been requested ...where a user selects a particular trusted intermediary computer 150 in which they wish to use for the indirect pairing transaction, the pairing identifier request may provide a trusted intermediary identifier for the selected trusted intermediary computer 150." See Carlson in [0089])
after approval of the authorization request: 
defining a data structure for hosting relationships between the first account and other accounts of the social networking application; (“In step 317, if the pairing identifier is still active and has not been previously requested or met an expiration condition (e.g., a time limit since the pairing identifier was generated or was previously used by another pairing service), the untrusted device controller 140 may associate the pairing identifier with the trusted intermediary computer 150, the trusted device 120, and/or the user account, depending on the information provided in the pairing request.” See Carlson in [0107]; “In step 318, the untrusted device controller 140 may lock the pairing identifier from future use. The untrusted device controller 140 may lock the pairing identifier through any suitable method.” See Carlson in [0109]) and
designating an application programming interface for the vending machine to transmit the identity verification request. (“Accordingly, after the user 110 receives a pairing confirmation from both the untrusted vending machine 620 and the trusted intermediary computer 150 (steps 601-602) that the mobile communication device 620 is paired to the untrusted vending machine 630, the user 110 may launch an application or webpage from their mobile communication device 620 (e.g., smart phone, tablet, etc.). The user 110 may enter the type of untrusted device they are paired with (e.g., a vending machine 630 operated by XYZ Corp.) or the mobile communication device 620 (e.g., smart phone) may be informed during the pairing process of the type of untrusted device (e.g., vending machine 630) and the transaction options that are available (e.g., the products offered by the particular vending machine 630). Accordingly, the user 110 may be provided with a menu of options for completing the transaction (e.g., different types of sodas offered or different products available for purchase).” See Carlson in [0150]).
Regarding Claims 5 and 13, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson further teaches 
establishing a relationship between the first account and the second account further includes generating an entry in the data structure, the entry including information of the first account and the second account, (“In step 317, if the pairing identifier is still active and has not been previously requested or met an expiration condition (e.g., a time limit since the pairing identifier was generated or was previously used by another pairing service), the untrusted device controller 140 may associate the pairing identifier with the trusted intermediary computer 150, the trusted device 120, and/or the user account, depending on the information provided in the pairing request.” See Carlson in [0107])
the method further comprising:
receiving a service request from the mobile terminal, the service request including information of a service code and the first account and the second account; (interpreting the paring identifier preserves the info of the first and second account: “In step 604, the mobile communication device 620 (e.g., user's mobile smartphone) may send the transaction request to the trusted intermediary computer 150 with the pairing identifier (e.g., "12AB"), their account number (e.g., "1111222233334444") (where the user 110 has not previously enrolled their financial information with the trusted intermediary 150), a product identifier, a transaction amount, or any other required information in order for the transaction to be completed.” See Carlson in [0152])
querying the data structure for an entry corresponding to the service request; (“In step 605, the trusted intermediary 150 identifies the vending machine controller 640 associated with the transaction request (using the pairing identifier or the user information) and forwards the transaction request to the vending machine controller 640.” See Carlson in [0153]) and
after identifying the entry corresponding to the service request, sending the service code to the vending machine, wherein the vending machine is configured to perform a service in accordance with the service code (“In steps 606 and 607, the vending machine controller 640 receives the transaction request and processes the transaction request using the transaction details contained in the transaction request.” See Carlson in [0154]).
Regarding Claims 6 and 14, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson further teaches
before sending the service code to the vending machine:
determining an amount of fee charge associated with the service code; (“In step 604, the mobile communication device 620 (e.g., user's mobile smartphone) may send the transaction request to the trusted intermediary computer 150 with the pairing identifier (e.g., "12AB"), their account number (e.g., "1111222233334444") (where the user 110 has not previously enrolled their financial information with the trusted intermediary 150), a product identifier, a transaction amount, or any other required information in order for the transaction to be completed.” See Carlson in [0152]) and
deducting the amount of fee charge from a bank account associated with the second account. (“In steps 606 and 607, the vending machine controller 640 receives the transaction request and processes the transaction request using the transaction details contained in the transaction request. The vending machine controller 640 may process the transaction as any other typical transaction that it receives through the vending machine 630. For example, the vending machine controller 640 may generate an authorization request message that may be sent to a payment network 170 including an acquirer, payment processing network, and issuer associated using the account information that is passed to the vending machine controller 640. The vending machine controller 640 may then receive an authorization response message informing the vending machine controller 640 whether the transaction is authorized.” See Carlson in [0154]).
Regarding Claims 8 and 16, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson, in view of Liu, further teaches 
receiving a service completion message from the vending machine; (in the example of the vending machine, the requested item is acquired: "In step 612, the vending machine controller 640 generates a transaction response including the relevant information for generating a receipt for the vending machine transaction and sends the transaction response to the trusted intermediary computer 150." See Carlson in [0157]) and
forwarding the service completion message to the mobile terminal ("In step 613, the trusted intermediary computer 150 forwards the transaction confirmation to the user's mobile communication device 620 to ensure the user 110 is aware that their account was used to complete a transaction and provide a receipt of the transaction." See Carlson in [0157] in reference to Fig. 6).
Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson, further in view of Liu, and further in view of Vazquez (US 9,640,001, hereinafter referred to as "Vazquez").
Regarding Claims 2, 10 and 18, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson, in view of Liu, further teaches after receiving the identity verification request from the vending machine:
[identifying] the verification code from the identity verification request in the form of a set of alphanumerical characters; (interpreting the verification code was created in a registration step, prior to the transaction: “A "pairing identifier" may include any information that may be used to identify a relationship between two or more devices, systems, or components. For example, the pairing identifier may include a series of alphanumeric characters, one or more graphics, a bar code, a QR code, or any other information that may be associated with an untrusted device controller. The pairing identifier may be generated randomly or according to a predetermined algorithm, code, or shared secret." See Carlson in [0043])
forwarding the audio stream to the mobile terminal via the social networking application, wherein the mobile terminal is configured to play the audio stream (where both the untrusted device and the trusted device are configured to play a sound: "Additionally, a number of other embodiments could conceivably be implemented using teachings of the above embodiments. For example, pairing could be implemented through sound..." See Carlson in [0184]).
Carlson, in view of Liu, does not expressly teach extracting the verification code from the identity verification request in the form of a set of alphanumerical characters, and generating an audio stream using the set of alphanumerical characters.
However, Vazquez does teach
extracting the verification code from the identity verification request in the form of a set of alphanumerical characters (interpreted as generating the code from parts of the message: "As an example, the client devices 602, 604 may generate a set of alphanumeric characters ( e.g., a "Code") by concatenating several strings ... " See Col 10 Ln 65 - Col 11 Ln 17);
generating an audio stream using the set of alphanumerical characters ("when the users 606, 608 enter a command to cause the client devices 602, 604 to output a sound signal representing a credential, the client devices 602, 604 generate a set of alphanumeric characters that then are encoded as the sound signal." See at least Col 9 Ln 64 - Col 10 Ln 24).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Carlson "alphanumeric code generation" and "conversion to sound signal", as taught by Vazquez, because the means of connecting with an untrusted device would be further secured with methods that prevent physical contact with the untrusted device.
Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson, further in view of Liu, and further in view of Hubert (US 2013/0124422, hereinafter referred to as "Hubert").
Regarding Claims 7 and 15, Carlson, in view of Liu, teaches the limitations of claims 1, 9 and 17. Carlson further teaches 
establishing a relationship between the first account and the second account further includes generating an entry in the data structure, the entry including information of the first account and the second account, (See Carlson in [0107])
querying the data structure for an entry corresponding to the service request; (similar process taught in Carlson in [0123] and [0126]-[0127])
sending a service instruction to the vending machine in accordance with the confirmation response. (similar to the method steps in Carlson in [0130]-[0132])
Carlson, in view of Liu, does not explicitly teach receiving a service request from the vending machine, the service request including information of a service code and the first account and the second account; after identifying the entry corresponding to the service request, sending a confirmation request to the mobile terminal; and receiving a confirmation response from the mobile terminal.
However, Hubert does teach
receiving a service request from the first terminal, the service request including information of a service code and the first account and the second account ("a transaction can be processed through primary client system 110 embodied as a personal computer connected to the Internet and running a web browser. Once transaction 135 is processed using primary client system 110, transaction information 140 is sent to transaction server system 115. Some examples of the information included in transaction information 140 may include various information about a transaction including the identity of the transaction originator, who can be thought of as the user requesting authorization to perform the action." See Hubert in [0038]);
querying the data structure for an entry corresponding to the service request ("In one embodiment, authorization server system 120 retrieves previously stored information, such as information including the identity and/or address of secondary client system 125." See Hubert in [0040]);
after identifying the entry corresponding to the service request, sending a confirmation request to the second terminal ("Once authorization server system 120 identifies secondary client system 125, authorization server system 120 sends authorization request and transaction information 150 to secondary client system 125." See Hubert in [0041]);
receiving a confirmation response from the second terminal ("Authorizer 130 (which may or may not be the transaction originator) utilizes secondary client system 125 to respond to an authorization request from authorization server system 120 with authorization response 160 sent to the secondary client. Secondary client system 125 processes authorization response 160 and sends processed authorization response 165 to authorization server system 120. Authorization server system 120 then processes authorization response 165 and sends processed authorization response 170 to transaction server system 115." See Hubert in [0042]);
sending a service instruction to the first terminal in accordance with the confirmation response ("Transaction server system 115 may send primary client system 110 transaction finalization 17 5 ( which may include processed authorization response 165) and complete the transaction accordingly." See Hubert in [0043]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Carlson "authorization for a transaction from a secondary device", as taught by Hubert, because the specific transactions where the second device cannot be used to complete the transaction can still secure the customer's sensitive financial data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685